PER CURIAM:
Aminata Kamara, a native and citizen of Sierra Leone, petitions for review of orders of the Board of Immigration Appeals denying her motions to reconsider. We have carefully reviewed the administrative record and find that we lack jurisdiction to review the Board’s order of November 30, 2007. See Tamenut v. Mukasey, 521 F.3d 1000, 1002-05 (8th Cir.2008). We thus dismiss the petition for review in part with respect to that order. Next, we find no abuse of discretion in the Board’s denial of Kamara’s second motion to reconsider. We accordingly deny the petition for review with respect to that order for the reasons stated by the Board. See In Re: Kamara (B.I.A. Apr. 8, 2008). We deny Kamara’s motion to remand and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITIONS DISMISSED IN PART AND DENIED IN PART.